NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
JOSHUA A. 1-IINKLE,
C'lairnant-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respon,dent-Appellee.
2011-7094 `
Appeal from the United States Court of Appea1s for
Veterar1s Claims in case n0. 09-0515, Judge J0hn J.
Far1ey, III.
ON MOTION
0 R D E R
The parties jointly move to withdraw this appeal.
Upon consideration thereof,
IT IS ORDERED THATZ
(1) The motion is granted The appeal is dismissed
(2) Each side shall bear its own costs.

HIN"KLE V. DVA
2
FoR THE CoURT
SEp 0 9  /s/ Jan Horbaly
Date Jan Horbaly
C1erk
cc: Laurence M. Sandel1, Esq.
Sc0tt D. Austin, Esq.
s21
Issued As A Mandate:  0 9 
F
93
30
l"|D
ma
¢'?1¢I
iga
C_3'uo
’“D
35
41
Q
21
SEF 0 9 2011
.|AN |~i0RBALV
` CLERK